
	
		II
		Calendar No. 484
		111th CONGRESS
		2d Session
		S. 1862
		[Report No. 111–231]
		IN THE SENATE OF THE UNITED STATES
		
			October 22, 2009
			Mr. Lieberman (for
			 himself and Mr. Akaka) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			July 26, 2010
			Reported by Mr.
			 Lieberman, without amendment
		
		A BILL
		To provide that certain Secret Service employees may
		  elect to transition to coverage under the District of Columbia Police and Fire
		  Fighter Retirement and Disability System.
	
	
		1.Short titleThis Act may be cited as the
			 United States Secret Service
			 Retirement Act of 2009.
		2.Retirement
			 treatment of certain Secret Service employees
			(a)DefinitionIn
			 this Act, the term covered employee means an individual
			 who—
				(1)was hired as a
			 member of the United States Secret Service Division or the United States Secret
			 Service Uniformed Division during the period beginning on January 1, 1984
			 through December 31, 1986;
				(2)has actively
			 performed duties other than clerical for 10 or more years directly related to
			 the protection mission of the United States Secret Service described under
			 section 3056 of title 18, United States Code;
				(3)is serving as a
			 member of the United States Secret Service Division or the United States Secret
			 Service Uniformed Division (or any successor entity) on the effective date of
			 this Act; and
				(4)files an election
			 to be a covered employee under subsection (b)(1).
				(b)Election of
			 coverage
				(1)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, an individual described under subsection (a) (1), (2), and (3) may
			 file an election with the United States Secret Service to be a covered employee
			 and to transition to the District of Columbia Police and Firefighters
			 Retirement and Disability System.
				(2)NotificationNot
			 later than 30 days after the date of enactment of this Act, the Office of
			 Personnel Management and the United States Secret Service shall notify
			 employees of the United States Secret Service of the enactment of this Act and
			 that individuals described under subsection (a) (1), (2), and (3) are qualified
			 to file an election under paragraph (1).
				(c)Retirement
			 coverage conversion
				(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, and in consultation with the Secretary of Homeland Security and the
			 Thrift Savings Board, the Office of Personnel Management shall prescribe
			 regulations to carry out the responsibilities of the Federal Government under
			 this Act. The regulations prescribed under this paragraph shall provide for
			 transition of covered employees from the Federal Employees' Retirement System
			 to the Civil Service Retirement System.
				(2)Treatment of
			 covered employees
					(A)Election of
			 coverage
						(i)In
			 generalAfter a covered employee files an election under
			 subsection (b)(1), the covered employee shall, subject to clause (ii), be
			 converted from the Federal Employees' Retirement System to the Civil Service
			 Retirement System.
						(ii)Coverage in
			 District of Columbia retirement system
							(I)In
			 generalChapter 7 of title 5 of the District of Columbia Code
			 shall apply with respect to a covered employee on the date on which the covered
			 employee transitions to the Civil Service Retirement System.
							(II)Authorization
			 for District of ColumbiaThe government of the District of
			 Columbia shall provide for the coverage of covered employees in the District of
			 Columbia Police and Firefighters Retirement and Disability System in accordance
			 with this Act.
							(III)United States
			 Secret Service Uniformed DivisionIn the administration of this
			 clause, a covered employee who is a member of the United States Secret Service
			 Uniformed Division shall be authorized to transfer all funds to his credit in
			 the Civil Service Retirement and Disability Fund continued by sections 8331(5)
			 and 8348 of title 5, United States Code, to the general revenues of the
			 District of Columbia and after the transfer of such funds the salary of such
			 member shall be subject to the same deductions for credit to the general
			 revenues of the District of Columbia as the deductions from salaries of other
			 members under subchapter I of chapter 7 of title 5 of the District of Columbia
			 Code, and he shall be entitled to the same benefits as the other members to
			 whom such sections apply.
							(B)Thrift savings
			 planA covered employee shall forfeit, under procedures
			 prescribed by the Executive Director of the Federal Retirement Thrift
			 Investment Board, all Thrift Savings Plan contributions and associated earnings
			 made by an employing agency pursuant to section 8432(c) of title 5, United
			 States Code. Any amounts remaining in the Thrift Savings Plan account of the
			 covered employee may be transferred to a private account or the District of
			 Columbia Police and Firefighter Retirement and Disability System.
					(C)Forfeiture of
			 Social Security benefits
						(i)ContributionsUpon
			 conversion into the Civil Service Retirement System, a covered employee shall
			 forfeit all contributions made for purposes of title II of the Social Security
			 Act on the basis of the covered employee's employment with the United States
			 Secret Service under sections 3101(a) and 3111(a) of the Internal Revenue Code
			 of 1986. All forfeited funds shall remain in the Federal Old-Age and Survivors
			 Insurance Trust Fund and the Federal Disability Insurance Trust Fund, as
			 applicable. Notwithstanding paragraphs (4) and (5) of section 205(c) of the
			 Social Security Act, the Commissioner of Social Security shall change or delete
			 any entry with respect to wages of a covered employee that are forfeited under
			 this clause.
						(ii)Benefits
							(I)In
			 generalNo individual shall be entitled to any benefit under
			 title II of the Social Security Act based on wages for which the contributions
			 were forfeited under clause (i).
							(II)No effect on
			 medicare benefitsNotwithstanding the forfeiture by a covered
			 employee under clause (i), such contributions shall continue to be treated as
			 having been made while performing medicare qualified government employment (as
			 defined in section 210(p) of the Social Security Act) for purposes of sections
			 226 and 226A of that Act.
							(3)ImplementationThe
			 Office of Personnel Management, the Department of Homeland Security, the Social
			 Security Administration, and the Thrift Savings Board shall take such actions
			 as necessary to provide for the implementation of this Act.
				(d)Effective
			 Date
				(1)In
			 generalExcept as provided under paragraph (2), this Act shall
			 take effect on the first day of the first applicable pay period that begins 180
			 days after the date of enactment of this Act.
				(2)Elections and
			 implementationSubsections (b) and (c)(1) and (3) shall take
			 effect on the date of enactment of this Act.
				
	
		July 26, 2010
		Reported without amendment
	
